IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: SECOND EXTENSION OF                 : No. 45 WM 2018
ADMISSION OF EMILY J. KAUFMANN,            :
ESQ. TO THE BAR OF THE                     :
COMMONWEALTH OF PENNSYLVANIA,              :
ATTORNEY IDENTIFICATION NO.                :
320256                                     :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of May, 2018, the Motion for Second Extension of

Attorney Admission under Pa.B.A.R. 311 is DENIED.